Exhibit 10.1
June 19, 2009
William J. Flynn
[ADDRESS]
[ADDRESS]
Dear Bill:
     Horizon Lines, Inc. (the “Company”) has designated you to be a recipient of
shares of common stock of the Company, par value $.01 per share (the “Company
Stock”), subject to the service restrictions and other terms set forth in this
letter agreement and in the Horizon Lines, Inc. 2009 Incentive Compensation Plan
(the “Plan”).
     The grant of these shares is made pursuant to the Plan. The Plan is
administered by the Compensation Committee (the “Committee”) appointed by the
Board of Directors of the Company (the “Board”). The terms of the Plan are
incorporated into this letter and in the case of any conflict between the Plan
and this letter, the terms of the Plan shall control. A copy of the Plan is
attached to this letter.
     1. Grant. In consideration of your agreements contained in this letter, the
Company hereby grants you 15,235 shares of Company Stock (the “Restricted
Shares”) effective on June 19, 2009 (the “Grant Date”). The Restricted Shares
are subject to service restrictions set forth below. Until these restrictions
lapse, the Restricted Shares are forfeitable and nontransferable.
     2. Vesting. The Restricted Shares shall vest, and become freely
transferable, as follows:
     (a) 100% of the Restricted Shares will vest and become freely transferable
as of the first anniversary of the Grant Date (the “Vesting Date”), provided
that you have been in continuous service as a member of the Board for the period
beginning on the Grant Date and ending on the Vesting Date. If you separate from
service prior to the Vesting Date for any reason other than as described in
subsections (b) or (c) below, you will forfeit all rights in the Restricted
Shares at that time, notwithstanding your return to active service prior to the
Vesting Date.
     (b) Notwithstanding subsection (a) above, if, prior to the Vesting Date,
you separate from service due to your death or Disability, your rights in a
pro-rated portion of the Restricted Shares will vest and become freely
transferable as of the date of your separation from service. The pro-rated
portion shall be determined by multiplying the number of your Restricted Shares
by a fraction, the numerator of which shall be the number of days from the Grant
Date through the date of your separation from service due to death or
Disability, and the denominator of which shall be the total number of days from
the Grant Date through the Vesting Date. Any resulting fractional shares will be
rounded down to the nearest whole share. Any Restricted Shares that do not vest
as of the date of your separation from service due to death or Disability shall
be forfeited at that time.

 



--------------------------------------------------------------------------------



 



     (c) Notwithstanding subsection (a) to the contrary, the Board shall have
the discretion to accelerate the vesting of Restricted Shares awarded pursuant
to this letter agreement if you should experience an approved separation from
service as a Board member. The Board will in its sole discretion determine
whether or not to apply this provision and if so, any additional terms or
conditions applicable to its application, including, but not limited to, the
facts and circumstances that may give rise to an approved separation from
service and the number of Restricted Shares with respect to which vesting may be
accelerated.
     3. Dividends.
     (a) During the period beginning with the Grant Date and ending with the
Vesting Date (or the earlier forfeiture of your Restricted Shares), you will
have the right to receive dividends on the Restricted Shares to the extent
dividends are paid by the Company on its authorized and issued shares of Company
Stock to its shareholders of record. These dividends, if any, will be paid at
the same rate and at the same time as such dividends are paid by the Company on
its authorized and issued shares. However, these dividends, if any, will be paid
into a non-interest bearing account to be held until you shall have met the
requirements for the vesting of the Restricted Shares as provided in Section 2
above, at which time the accumulated dividends attributable to the Restricted
Shares that have vested and become transferable on the Vesting Date shall be
paid to you in a single lump sum distribution within 90 days following the
Vesting Date. Any dividends attributable to Restricted Shares that do not vest
as of the Vesting Date shall be forfeited.
     (b) The Company’s obligation under this Section 3 shall be an unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its financial obligations under this Section 3 prior to
the date any dividends become payable pursuant to the terms of this Agreement.
All dividends held in the non-interest bearing account described in subsection
(a) will remain general assets of the Company subject to the claims of its
general creditors. This Agreement does not give to you any ownership interest in
any assets of the Company, and all rights of ownership in the accumulated
dividends are and remain in the Company. Your right to receive payment of
accumulated dividends attributable to vested Restricted Shares shall be solely
those of an unsecured general creditor of the Company.
     4. Power of Attorney. To facilitate the cancellation of any Restricted
Shares pursuant to Section 2 above, you hereby appoint the Corporate Secretary
of the Company as your attorney in fact, with full power of substitution, and
authorize him or her, upon the occurrence of a forfeiture pursuant to Section 2
above, to notify the Company’s registrar and transfer agent of the forfeiture of
such shares and to deliver to the registrar and transfer agent the certificate
representing such shares together with instructions to cancel the shares
forfeited. The registrar and transfer agent shall be entitled to rely upon any
notices and instructions delivered by your attorney in fact concerning a
forfeiture under the terms of this letter.
     5. Book Entry Form; Delivery of Shares. The Company shall, as soon as
administratively feasible after your execution of this letter, direct the
Company’s transfer agent

2



--------------------------------------------------------------------------------



 



for Company Stock to make a book entry record showing ownership for the
Restricted Shares in your name, subject to the terms and conditions of the Plan
and this letter. As soon as practicable following the date on which the
Restricted Shares become nonforfeitable and fully transferable pursuant to
Section 2 above, the Company will issue appropriate instructions to that effect
to the transfer agent for Company Stock.
     6. Rights as a Shareholder. Subject to the provisions of this letter, you
generally will have all of the rights of a holder of Company Stock with respect
to all of the Restricted Shares awarded to you under this letter from and after
the Grant Date until the shares either vest or are forfeited, including the
right to vote such shares and to receive dividends paid thereon, in accordance
with the provisions of Section 3.
     7. Transfer Restrictions. You may not sell, assign, transfer, pledge,
hypothecate or encumber the Restricted Shares awarded to you under this letter
prior to the time such Restricted Shares become fully vested in accordance with
this letter.
     8. Fractional Shares. A fractional share of Company Stock will not be
issued and any fractional shares will be disregarded.
     9. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Shares shall be proportionately adjusted by the Committee,
whose determination shall be binding.
     10. Notices. Any notice to be given under the terms of this letter shall be
addressed to the Corporate Secretary at 4064 Colony Road, Suite 200, Charlotte,
NC 28211. Any notice to be given to you shall be given to you and shall be
addressed to you at your last known address at the time notice is sent. Any
notice to be given to you shall be given to you and shall be addressed to you at
your last known address at the time notice is sent. Notices shall be deemed to
have been duly given if mailed first class, postage prepaid, addressed as above.
     11. Applicable Securities Laws. The Company may delay delivery of the stock
certificates evidencing Restricted Shares until (i) the admission of such shares
to listing on any stock exchange on which the Company Stock may then be listed,
(ii) receipt of any required representation by you or completion of any
registration or other qualification of such shares under any state or federal
law or regulation that the Company’s counsel shall determine as necessary or
advisable, and (iii) receipt by the Company of advice by counsel that all
applicable legal requirements have been complied with. Additionally, you may be
required to execute a customary written indication of your investment intent and
such other agreements the Company deems necessary or appropriate to comply with
applicable securities laws.
     13. Acceptance of Restricted Shares. By signing below, you indicate your
acceptance of these Restricted Shares and your agreement to the terms and
conditions set forth in this letter agreement, which, together with the terms of
the Plan, shall become the Company’s Restricted Stock Award Agreement with you.
You also hereby acknowledge receipt of a copy of the Plan

3



--------------------------------------------------------------------------------



 



and agree to all of the terms and conditions of the Plan, as it may be amended
from time to time. Unless the Company otherwise agrees in writing, this letter
will not be effective as a Restricted Stock Award Agreement if you do not sign
and return a copy to the Company.
     14. Compliance with Section 409A of the Code. It is intended that this
Agreement comply with Section 409A of the Code and Treasury Regulations
thereunder to the extent it is subject to Section 409A, and other guidance and
transition rules issued thereunder (“Section 409A”), and this Agreement will be
interpreted and operated consistently with that intent. If the Company
determines that any provisions of this Agreement do not comply with the
requirements of Section 409A of the Code, the Company has the authority to amend
this Agreement to the extent necessary (including retroactively) in order to
preserve compliance with said Section 409A. The Company also has express
discretionary authority to take such other actions as may be permissible to
correct any failures to comply in operation with the requirements of
Section 409A. Neither the Company nor you have any discretion to accelerate the
timing or schedule of any benefit payment under this Agreement that is subject
to Section 409A, except as specifically provided herein or as may be permitted
pursuant to Section 409A.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award
Agreement to be signed, as of this 19th day of June 2009.

         
 
  HORIZON LINES, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
       
Agreed and Accepted:
       
 
       
 
         
William J. Flynn
       
 
       
 
         
Date
       

5